
	

113 HR 1547 IH: Trust Returned to the United States Taxpayer Act
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1547
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Yoho (for
			 himself, Mr. Collins of Georgia,
			 Mr. DeSantis,
			 Mr. Grayson,
			 Mr. Meadows,
			 Mr. Delaney,
			 Mr. Salmon,
			 Mr. Westmoreland,
			 Mr. Gibson,
			 Mr. Massie, and
			 Mr. Perry) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to extend the basis
		  for the denial of retirement credit, for service as a Member of Congress, to
		  include conviction of any felony under Federal or State law, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trust Returned to the United States
			 Taxpayer Act or the TRUST Act.
		2.Amendments
			(a)Relating to
			 CSRSSection 8332(o)(2) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)by repealing
			 clause (ii); and
					(B)in clause
			 (iii)—
						(i)by
			 striking or at the end of subclause (I)(bb);
						(ii)by
			 inserting or at the end of subclause (II)(bb); and
						(iii)by
			 adding after subclause (II) the following:
							
								(III)is committed after the date of enactment of
				the Trust Returned to the United States
				Taxpayer Act and is described under subparagraph
				(B)(xxxii).
								;
				and
						(2)in subparagraph
			 (B), by adding at the end the following:
					
						(xxxii)(I)An offense, not
				otherwise described under this subparagraph, which is a felony under the laws
				of a State or the United States.
							(II)For purposes of this clause, the term
				State includes the District of Columbia, the Commonwealth of
				Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana
				Islands, and the Virgin
				Islands.
							.
				(b)Relating to
			 FERSSection 8411(l)(2) of
			 title 5, United States Code, is amended—
				(1)by repealing
			 subparagraph (B); and
				(2)in subparagraph
			 (C), by striking subsection. and inserting subsection,
			 or, in the case of an offense described in section 8332(o)(2)(B)(xxxii), after
			 the date of enactment of the Trust Returned
			 to the United States Taxpayer Act..
				
